DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 12-14, 16-18, 20 and 30-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry 8,047,236 in view of Kimura et al. 5,197,767.
In regard to claims 8 and 14 Perry discloses (fig. 3A) a fluid management device (“for handling pressurized fluid in connection with pharmaceutical, biological applications, or other hygienic process industries” is considered an intended use limitation that carries little patentable weight in an apparatus claim.  The applied prior art is deemed to anticipate the claim if the applied prior art discloses all of the recited limitations and is capable of performing the in intended use limitation of the claim.  Perry is capable of handling pressurized fluid of any kind and discloses all of the structural recitations, as described below, as is therefore deemed to anticipate the intended use limitation of the claim) comprising:
a jacket 206 defining a socket;
a ball housing 208; and
a flexible conduit 12 (see 220 in fig. 9) having a lumen therein dimensioned to carry the pressurized fluid, the flexible conduit disposed within the circular passageways of the two-part jacket and the two-part ball housing.
Wherein the socket at the first end of the jacket and the ball at the first end of the ball housing are arranged and configured to enable the ball to move relative to the socket in an axial direction to alter a length of the device to accommodate axial alignment (pin 230 fits and can slide axially in slot 232, see col. 6. lines 61-67)
Perry discloses the jacket with ball and socket ends, but does not disclose a two part jacket or a two part ball jacket with an end for abuttingly connecting to an adjacent component, or a jacket with two ball ends or a jacket with two socket ends.
Kimura et al. teaches that providing a similar type of jacket body with either a single unitary ball and socket member 6 (fig. 7) or a split ball and socket member (figs. 23-25) are well known equivalents in the art.
Kimura et al. also teaches that providing a jacket with either a ball and socket end (see fig. 5) or a jacket with two socket ends and two ball ends (see fig. 6) are well known equivalents in the art.
Kimura et al also teaches that providing either a ball and socket end (see figs. 21D-22), or a socket with an abutting end 36 or a ball with an abutting end 34 (see fig. 10) is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to modify the jacket body of Perry to include a split jacket and an abutting end instead of a socket end or instead of a ball end, as taught by Kimura et al. because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
In regard to claims 10 and 20, further comprising at least one fastener (see 86 and 87 of Kimura et al.) disposed on at least one of the first half or the second half of the two-part jacket.
In regard to claims 12 and 17, wherein the two-part jacket and the two-part ball housing comprise a polymer material (see col. 4, lines 1-3 of Perry).
In regard to claim 13, wherein the two-part ball housing defines a connecting end at an end thereof, the connecting end comprising one of a flanged end configured to abuttingly connect with adjacent components or devices (see flanged ends on elements 34 and 36 of Kimura et al. in fig. 10).
In regard to claim 16, wherein the jacket is curved 108 or 110 of Perry).
In regard to claim 30, wherein the first half and the second half of the two-part jacket are joined together via a hinge or friction fit arrangement (see 92 in fig. 25B of Kimura et al.).
In regard to claim 31, the two-part ball housing is configured to be clamped with an adjacent jacket abutting the end second end of the two-part ball housing to form a secure connection (see multiple jackets connected in series in Perry or Kimura et al.)
In regard to claim 32, wherein the second end of the two-part jacket and the second end of the two-part ball housing are similarly shaped (adjacent housing are identical and each has a socket end and a ball end).
In regard to claims 33 and 35, wherein the passageway defined through the two-part jacket and the passageway defined through the two-part ball housing both define cross-sections configured to snugly hold the flexible conduit therein (see fig. 4 of Perry).
In regard to claims 34 and 36, wherein: the flexible conduit has a circular cross-section 104; and the passageway defined through the two-part jacket and the passageway defined through the two-part ball housing each have a circular cross-section with internal diameters approximately the same as the outer diameter of the flexible conduit 220 (see fig. 9 of Perry).
	In regard to claims 37 and 38, Kimura et al. teaches providing one of the connecting ends at the second end with a second ball (see fig. 6 of Kimura et al. where the bottom end includes two ball ends 19).  The claims are only positively drawn to the ball and socket jacket connections, and not the ball and socket jacket connections in combination with an adjacent device.  The ball end 19 is capable of or is “configured” to connect to an adjacent component and is therefore deemed to anticipate the intended use limitations of claims 37 and 38.
Allowable Subject Matter
Claims 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 8, 10, 12-14, 16-18, 20 and 30-38  have been considered but are moot because the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679